King-, President,
in delivering the opinion of the Court, said: On general principles, independent of the statute, I am convinced that the husband, plaintiff or defendant, is obliged to pay the expenses incurred by his wife in prosecuting or defending a divorce; and certainly he is so obliged, when, as here, she has established her claim to it. It is an incidental authority to the power given this Court to decree a divorce. Without it, in many cases, the wife being in poverty, must fail in a just suit instituted by her, or be defeated in an unjust one prosecuted by her husband against her. If the defendant thinks we have assumed too much authority, he may seek for relief by an appeal. But, until the Supreme Court holds otherwise, we will assert an authority so humane and conscientious.
A decree was made for the libellant, and no appeal was taken.(a)

 In the case of Butler v. Butler, an allowance was made to the wife, without objection hy counsel, to enable her to defend a libel for divorce.